Exhibit 10.3

 

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) by and between Dr. Bruce M.
McWilliams (“Executive”) and Intermolecular, Inc., a Delaware corporation (the
“Company”), is made effective as of the eighth (8th) day following the date
Executive signs this Agreement (the “Effective Date”) with reference to the
following facts:

A.Executive’s employment with the Company and status as an officer and employee
of the Company and each of its affiliates will end effective upon the
Termination Date (as defined below).

B.Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.Termination Date.  Executive acknowledges and agrees that his status as an
officer and employee of the Company will end effective as of April 3, 2017 (the
“Termination Date”).  Executive hereby agrees to execute such further
document(s) as shall be determined by the Company as necessary or desirable to
give effect to the termination of Executive’s status as an officer of the
Company and each of its subsidiaries; provided that such documents shall not be
inconsistent with any of the terms of this Agreement.

2.Board of Directors.  Executive shall continue to serve as a member of the
Company’s board of directors (the “Board”) following the Termination Date and
shall also serve as the Non-Executive Chairman of the Board effective as of the
Termination Date.  From and after the Termination Date, in consideration for
Executive continuing to serve as a member of the Board, Executive’s outstanding
equity awards shall continue to vest and be outstanding in accordance with their
original terms and conditions based on Executive’s continued service to the
Company.  Upon the date Executive ceases to serve as a member of the Board,
Executive’s outstanding equity awards shall crease vesting and any unvested
shares as of such date shall automatically terminate.  Executive acknowledges
that each unexercised “incentive stock option” within the meaning of the
Internal Revenue Code of 1986, as amended (the “Code”) that remains unexercised
following the three (3)-month anniversary of the Termination Date shall no
longer qualify for favorable tax treatment as an incentive stock option.

3.Final Paycheck; Payment of Accrued Wages and Expenses.  

(a)Final Paycheck.  As soon as administratively practicable on or after the
Termination Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Termination Date,
subject to standard payroll deductions and withholdings.  Executive is entitled
to these payments regardless of whether Executive executes this Agreement.

(b)Business Expenses.  The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Termination Date which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and

1

 

US-DOCS\83225920.2

--------------------------------------------------------------------------------

other business expenses, subject to the Company’s requirements with respect to
reporting and documenting such expenses.  Executive is entitled to these
reimbursement regardless of whether Executive executes this Agreement.

(c)Change in Control.  In the event a Change in Control (as defined in that
certain employment agreement by and between you and the Company effective as of
October 12, 2014 (the “Employment Agreement”)) occurs within one (1) month
following the Termination Date, then Executive shall be eligible for the
separation payments and benefits in Section 4(f) of the Employment Agreement,
which shall be reduced by any separation payments and benefits already paid in
Section 4 below.

(d)Subsequent Employment.  While Executive serves as a member of the Board,
Executive hereby acknowledges and agrees to notify the Company in writing if he
accepts employment with any Competitor to the Company.  “Competitor” to the
Company shall mean any business engaged in any business activity which is
directly or indirectly in competition with the business of the Company or which
is directly or indirectly detrimental to the business or business plans of the
Company or its affiliates in any market where the Company has primary or
secondary service areas.

4.Separation Payments and Benefits.  Without admission of any liability, fact or
claim, the Company hereby agrees, subject to the execution of this Agreement and
Executive’s performance of his continuing obligations pursuant to this Agreement
and that certain Employee Confidentiality and Inventions Assignment Agreement
entered into between Executive and the Company on or about March 27, 2017 (the
“Confidentiality Agreement”), to provide Executive the severance benefits set
forth below, in full satisfaction of any amounts owed under the Employment
Agreement.  Specifically, the Company and Executive agree as follows:

(a)Severance.  Pursuant to the Employment Agreement, Executive shall be entitled
to receive an amount equal to three (3) months of base salary (the aggregate
amount, $150,000), payable in a cash lump sum on the payroll date that
immediately follows the Effective Date.

(b)Healthcare Continuation Coverage.  If Executive elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse Executive for, the premiums for Executive and
Executive’s covered dependents during the period commencing on the Termination
Date and ending on the earlier to occur of (i) the twelve (12)-month anniversary
of the Termination Date (whereby six (6) months were originally provided under
the Employment Agreement and an additional six (6) months was approved by the
Board in connection with this Agreement) and (ii) the date Executive becomes
eligible for comparable coverage under another employer’s plans, provided that
Executive submits documentation to the Company substantiating his payments for
COBRA coverage.  Any such reimbursement payments, if applicable, shall be made
to Executive no later than twenty (20) days after Executive’s submission of
documentation to the Company substantiating his payments for COBRA
coverage.  After the Company ceases to pay premiums pursuant to the preceding
sentence, Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance with the provisions of COBRA.

(c)Taxes.  Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other
deductions.  To the

2

 

US-DOCS\83225920.2

--------------------------------------------------------------------------------

extent any taxes may be payable by Executive for the benefits provided to him by
this Agreement beyond those withheld by the Company, Executive agrees to pay
them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments.

(d)Sole Separation Benefit.  Executive agrees that the payments provided by this
Section 3 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this
Agreement.  Executive acknowledges and agrees that the payments referenced in
this Section 3 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.  Executive
acknowledges that the payment and arrangements herein shall constitute full and
complete satisfaction of any and all amounts properly due and owing to him as a
result of his employment with the Company and the termination thereof,
including, without limitation, under the Employment Agreement.

5.Full Payment.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof.  Executive further acknowledges that, other than the
Confidentiality Agreement and the Indemnification Agreement by and between the
Company and Executive (the “Indemnification Agreement”), this Agreement shall
supersede each agreement entered into between Executive and the Company
regarding Executive’s employment, including, without limitation, the Employment
Agreement and any severance and/or change in control agreement, and each such
agreement (other than the agreements evidencing Executive’s Equity Awards) shall
be deemed terminated and of no further effect as of the Termination Date.

6.Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a)On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment, service
as a director, remuneration or resignation by the Releasees, or any of them,
Claims arising under federal, state, or local laws relating to employment,
Claims of any kind that may be brought in any court or administrative agency,
including any Claims arising under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §  2000, et seq.; Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621, et seq.; Civil Rights Act of 1866, and Civil

3

 

US-DOCS\83225920.2

--------------------------------------------------------------------------------

Rights Act of 1991; 42 U.S.C. § 1981, et seq.; Equal Pay Act, as amended, 29
U.S.C. § 206(d); regulations of the Office of Federal Contract Compliance, 41
C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C.  § 2101 et seq.; the California Fair
Employment and Housing Act, as amended, Cal. Lab. Code § 12940 et seq.; the
California Equal Pay Law, as amended, Cal. Lab. Code §§ 1197.5(a),199.5; the
Moore-Brown-Roberti Family Rights Act of 1991, as amended, Cal. Gov’t Code
§§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the California WARN
Act, California Labor Code §§ 1400 et. seq; California Labor Code §§
1102.5(a),(b); claims for wages under the California Labor Code and any other
federal, state or local laws of similar effect; the employment and civil rights
laws of California; Claims for breach of contract; Claims arising in tort,
including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.  

(b)Notwithstanding the generality of the foregoing, Executive does not release
the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v)Claims for indemnification under the Indemnification Agreement, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law;

(vi)Claims for retainers payable to Executive in connection with his continuing
role as the Non-Executive Chairman of the Board; and

(vii)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

4

 

US-DOCS\83225920.2

--------------------------------------------------------------------------------

(c)Acknowledgement.  In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:

(i)Executive should consult with an attorney before signing this Agreement;

(ii)Executive has been given at least forty-five (45) days to consider this
Agreement (although Executive may choose to voluntarily execute this Agreement
earlier);

(iii)Executive has received with this Agreement a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, attached hereto as Exhibit A;

(iv)Executive has seven (7) days after signing this Agreement to revoke it.  If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Bill Roeschlein, Chief
Financial Officer, at 3011 N. First Street, San Jose, California 95134, fax
(408) 582-5401. Executive understands that if he revokes this Agreement, it will
be null and void in its entirety, and he will not be entitled to any payments or
benefits provided in this Agreement, other than as provided in Section 2.

(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

7.Non-Disparagement, Transition and Transfer of Company Property.  Executive
further agrees that:

(a)Non-Disparagement.  Executive agrees not to disparage the Company, any of its
products or practices, or any of its directors, officers, agents,
representatives, partners, members, equity holders or affiliates, either orally
or in writing, at any time, provided, that Executive may confer in confidence
with Executive’s legal representatives and make truthful statements as required
by law.  The Company agrees that it shall not, and it shall instruct its
officers and members of its Board to not disparage, Executive, either publicly
or privately.  For the purposes of this Agreement, “disparage” means to state a
negative opinion of another person that could reasonably be expected to harm the
personal, business or professional reputation of that person.  Notwithstanding
the

5

 

US-DOCS\83225920.2

--------------------------------------------------------------------------------

foregoing, nothing in this Section 6(a) shall prevent Executive or the Company
from making any truthful statement to the extent (i) necessary to rebut any
untrue public statements made about him or it; (ii) necessary with respect to
any litigation, arbitration or mediation involving this Agreement and the
enforcement thereof; or (iii) required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with jurisdiction over such person.  In addition, nothing in this Agreement
shall be construed to prohibit Executive or the Company from engaging in any
lawfully protected activity or conduct, including reporting possible violations
of law or regulation to any governmental agency or regulatory body (including
but not limited to the Equal Employment Opportunity Commission, the Department
of Justice, the Securities and Exchange Commission, the Congress, any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation), filing a charge with or
participating in any investigation or proceeding conducted by any governmental
agency or regulatory body, or making other disclosures that are protected under
any law or regulation.  Executive or the Company do not need the prior
authorization of the other party to engage in any such lawfully protected
activity, nor is Executive or the Company required to notify the other party
that he or it has done so.

(b)Transition.  Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.

(c)Transfer of Company Property.  On or before the Termination Date, Executive
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
he signed this Agreement; provided, however, that Executive shall retain
possession of his cellular phone and laptop computer for use during his
continued service on the Board.

8.Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.  

9.No Assignment by Executive.  Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or

6

 

US-DOCS\83225920.2

--------------------------------------------------------------------------------

transfer by Executive, Executive agrees to indemnify and hold harmless the
Company and all other Releasees against such claim, action, suit or demand,
including necessary expenses of investigation, attorneys’ fees and costs.  In
the event of Executive’s death, this Agreement shall inure to the benefit of
Executive and Executive’s executors, administrators, heirs, distributees,
devisees, and legatees.  None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only upon Executive’s death by will or
operation of law.  

10.Non-Solicitation.  Without limiting the Confidentiality Agreement, Executive
hereby agrees that Executive shall not, at any time within the one (1) year
period immediately following the Termination Date, directly or indirectly,
either for himself or on behalf of any other person, recruit or otherwise
solicit or induce any employee or consultant of the Company to terminate its
employment or arrangement with the Company, or otherwise change its relationship
with the Company.  Notwithstanding the foregoing, nothing herein shall prevent
Executive from directly or indirectly hiring any individual who submits a resume
or otherwise applies for a position in response to a publicly posted job
announcement or otherwise applies for employment with any person with whom
Executive may be associated absent any violation of Executive’s obligations
pursuant to the preceding sentence.

11.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

12.Miscellaneous.  This Agreement, collectively with the Confidentiality
Agreement, the Indemnification Agreement and the agreements evidencing
Executive’s equity awards comprise the entire agreement between the parties with
regard to the subject matter hereof and supersedes, in their entirety, any other
agreements between Executive and the Company with regard to the subject matter
hereof, including, without limitation, the Employment Agreement.  Executive
acknowledges that there are no other agreements, written, oral or implied, and
that he may not rely on any prior negotiations, discussions, representations or
agreements.  This Agreement may be modified only in writing, and such writing
must be signed by both parties and recited that it is intended to modify this
Agreement.  This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.  

13.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

14.Maintaining Confidential Information.  Executive reaffirms his obligations
under the Confidentiality Agreement.  Executive acknowledges and agrees that the
payments provided in Section 3 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.  

15.Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available

7

 

US-DOCS\83225920.2

--------------------------------------------------------------------------------

to the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment, and
Company shall compensate Executive for his time at his standard consulting rate
of $300 per hour as well as reimburse him for any expenses reasonably incurred
in cooperating with the Company, provided that such expenses shall be subject to
the Company’s prior approval.   

16.Section 409A of the Code.  This Agreement is intended, to the greatest extent
permitted under law, to comply with the short-term deferral exemption and the
separation pay exemption provided in Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and other interpretative guidance
issued thereunder (“Section 409A”) such that no benefits or payments under this
Agreement are subject to Section 409A.  Notwithstanding anything herein to the
contrary, the timing of any payments under this Agreement shall be made
consistent with such exemption.  Executive’s right to receive a series of
installment payments under this Agreement, if any, shall be treated as a right
to receive a series of separate payments.  To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A, including
without limitation any such regulations or other guidance that may be issued
after the Termination Date.  Notwithstanding any provision of this Agreement to
the contrary, in the event that the Company determines that any amounts payable
hereunder may be subject to Section 409A, the Company may, to the extent
permitted under Section 409A cooperate in good faith to adopt such amendments to
this Agreement or adopt other appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A;
provided, however, that this paragraph shall not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so.  To the extent that any reimbursements payable pursuant to this Agreement
are subject to the provisions of Section 409A, such reimbursements shall be paid
to Executive no later than December 31 of the year following the year in which
the expense was incurred, the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

(Signature page(s) follow)

 

8

 

US-DOCS\83225920.2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below which dates shall be after the Termination Date, but on or
prior to the forty fifth (45th) day following the date Executive receives this
Agreement.

 

DATED: March 31, 2017

/s/ Bruce M. McWilliams

Dr. Bruce M. McWilliams

 

INTERMOLECULAR, INC.

 

DATED: April 3, 2017

By:

/s/ Bill Roeschlein

Name:

Bill Roeschlein

Title:

Chief Financial Officer

 

 

S-1

 

US-DOCS\83225920.2

--------------------------------------------------------------------------------

EXHIBIT A

 

DISCLOSURE CONCERNING SEVERANCE OFFER

 

CLASS, UNIT OR GROUP COVERED BY SEVERANCE OFFER

 

All employees of Intermolecular, Inc. (the “Company”) who are executive officers
are covered by this severance offer.

 

ELIGIBILITY FACTORS FOR THE PROGRAM

 

Employees who are covered by the severance offer are eligible to receive the
benefits of the offer if they:

 

 

•

Are provided with a Separation Agreement (the “Agreement”) to which this
Disclosure is Exhibit A;

 

 

•

Timely sign and deliver the Agreement to the Company;

 

 

•

Do not revoke the Agreement, as permitted by the Agreement; and

 

 

•

Comply with the terms and conditions of the Agreement.

 

TIME LIMITS APPLICABLE TO THE PROGRAM

 

The following time limits apply to the program:

 

 

•

Employees age 40 and over must sign and deliver the Agreement no later than the
forty-fifth (45th) day after that employee’s receipt of the Agreement.

 

A-1

 

US-DOCS\83225920.2

--------------------------------------------------------------------------------

JOB TITLES AND AGES OF EMPLOYEES SELECTED FOR AND NOT SELECTED FOR THE PROGRAM

title

Age

job eliminated?

eligible for separation benefits?

Chief Financial Officer/Principal Financing and Accounting Officer

[__]

Yes

Yes

Executive Chairman

[__]

Yes

Yes

President and Chief Executive Officer

[__]

No

No

New Chief Financial Officer

[__]

No

No

Chief Technology Officer

[__]

Yes

Yes

Senior Vice President, Programs

[__]

No

No

Vice President, Sales

[__]

No

No

 

A-2

 

US-DOCS\83225920.2